Citation Nr: 1040617	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  06-06 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1956 to October 
1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

By way of background, the Veteran's claim was remanded by the 
Board for further evidentiary development in October 2009.  
Because the benefit sought remains denied, the claim has been 
returned to the Board.

The Board notes that in September 2010, the Veteran submitted a 
statement and a copy of his April 2010 VA examination directly to 
the Board without an accompanying waiver or initial RO review.  
However, as the VA examination report is duplicative of evidence 
already of record and the Veteran's submitted statement does not 
reflect his report of any hearing loss symptomatology germane to 
the adjudication of his increased rating claim, the Board finds 
that the appeal may be adjudicated without first ensuring initial 
RO review of this evidence.
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss has been manifested by 
hearing acuity no worse than Level III in the right ear and Level 
II in the left ear during the rating period.  




CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with 
respect to establishing entitlement to benefits and a duty to 
assist with development of evidence under 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159(b).  Here, however, the Board notes that 
the Veteran's claim for a higher rating arises from his 
disagreement with the initial evaluation following the grant of 
service connection.  Courts have held that in these 
circumstances, once notice has been satisfied in conjunction with 
the grant of service connection, additional notice is not 
required under 38 U.S.C.A. § 5103.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, the appeal may be adjudicated without remand 
for further notification.

The Board also finds that all relevant facts have been properly 
developed and that all evidence necessary for equitable 
resolution of the issues has been obtained, including the 
Veteran's private and VA treatment records.  In order to assess 
the current severity of the Veteran's service-connected 
disability, the Veteran was provided with four appropriate VA 
examinations.  The Veteran was also offered an opportunity to 
testify at a hearing before the Board, but he declined.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the Veteran's claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required. 



Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized.  38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran is currently assigned a noncompensable rating for his 
bilateral hearing loss, and he contends that the severity of his 
hearing loss should entitle him to a compensable rating.

The Board acknowledges that the Veteran has a service-connected 
bilateral hearing loss; the issue of this appeal is whether his 
hearing loss is one entitling him to compensation based on VA 
disability criteria.  Pursuant to VA's rating schedule, the 
assignment of a disability rating for hearing impairment is 
derived by a purely mechanical application of the rating schedule 
to the numeric designations derived from the results of 
audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing threshold 
level as measured by pure tone audiometric tests at the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
defective hearing, the rating schedule establishes 11 auditory 
acuity levels designated from level I, for essentially normal 
acuity, through level XI, for profound deafness.  A 10 percent 
evaluation for bilateral defective hearing is assigned when the 
hearing acuity is at least at Level I in the better ear and Level 
X in the poorer ear, or Levels II and V, or Levels III and IV.  
38 C.F.R. §§ 4.85, 4.87, Tables VI and VII.  

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 decibels 
or more at 2000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(b).  

Table VIa, "Numeric Designation of Hearing Impairment Based Only 
on Puretone Threshold Average," is used to determine a Roman 
numeral designation (I through XI) for hearing impairment based 
only on the puretone threshold average.  Table VIa will be used 
when the examiner certifies that use of the speech discrimination 
test is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of Section 4.86.  38 C.F.R. 
§ 4.85(c).  

The Board further notes that, in Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  In this regard, VA examinations discussed below include 
the Veteran's complaint of difficulty understanding hearing 
without the use of his hearing aids, especially in situations 
where background noise is present.

In support of his claim, the Veteran has submitted his private 
audiometric testing results; however, these results do not 
reflect specific numeric pure tone thresholds for 1000, 2000, 
3000, and 4000 Hertz.  As outlined above, specific numeric pure 
tone thresholds are required for computation of hearing loss 
severity.

The Veteran underwent a VA audio examination in April 2004.  
Audiometric testing conducted at that time revealed pure tone 
thresholds in decibels as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
30
60
75
75
LEFT
20
60
55
60

The average pure tone threshold was 60 in the right ear and 48.75 
in the left ear.  Speech audiometry revealed a speech recognition 
ability of 96 percent bilaterally.

Using Table VI, these results merit ratings of level II for the 
Veteran's right ear and level I for his left ear, which fail to 
meet the schedular criteria for a compensable rating for hearing 
loss under Table VII.  See 38 C.F.R. § 4.85, Table VII.  The 
Board notes that Table VIa is not available, as the evidence 
fails to show a decibel loss of 55 decibels or more at 1000 and 
2000 Hertz in either ear, or a decibel loss of 70 decibels or 
more at 2000 Hertz in either ear.  

The Veteran submitted a letter dated in May 2005 from his private 
otolaryngologist stating that based on the results of recent 
audiometric testing, the Veteran's hearing had worsened since his 
last VA examination (in April 2005).  

Accordingly, the Veteran was afforded another VA audio 
examination in November 2005, during which he reported difficulty 
hearing without the use of his hearing aids, especially in 
situations where background noise is present.  Audiometric 
testing conducted at that time revealed pure tone thresholds in 
decibels as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
40
60
80
75
LEFT
30
65
60
65

The average pure tone threshold was 63.75 in the right ear and 55 
in the left ear.  Speech audiometry revealed speech recognition 
ability of 84 percent in the right ear and of 88 in the left ear.

Using Table VI, these results merit ratings of level III for the 
Veteran's right ear and level II for his left ear, which fail to 
meet the schedular criteria for a compensable rating for hearing 
loss under Table VII.  See 38 C.F.R. § 4.85, Table VII.  The 
Board notes that Table VIa is not available, as the evidence 
fails to show a decibel loss of 55 decibels or more at 1000 Hertz 
in either ear, a decibel loss of less than 30 decibels at 1000 
Hertz in the right ear, or a decibel loss of 70 decibels or more 
at 2000 Hertz in either ear.  

The Veteran submitted a letter dated in November 2006, the 
Veteran's private otolaryngologist again stated that based on 
recent private audiological testing, the Veteran's hearing had 
worsened since his last VA audio examination.

Accordingly, the Veteran was afforded a third VA audio 
examination in May 2008.  The examination report notes that in 
response to an inquiry regarding situations in which his hearing 
disability presents the greatest difficulty, the Veteran stated 
that he could not determine one situation of greatest difficulty.  
Audiometric testing conducted at that time revealed pure tone 
thresholds in decibels as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
50
65
80
85
LEFT
35
70
60
65

The average pure tone threshold was 70 in the right ear and 57.5 
in the left ear.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear and of 96 in the left ear.

Using Table VI, these results merit ratings of level II for both 
of the Veteran's ears, which fail to meet the schedular criteria 
for a compensable rating for hearing loss under Table VII.  See 
38 C.F.R. § 4.85, Table VII.  The Board notes that Table VIa is 
not available, as the evidence fails to show a decibel loss of 55 
decibels or more at 1000 Hertz in either ear or a decibel loss of 
30 decibels or less at 1000 Hertz coupled with a decibel loss of 
70 decibels or more at 2000 Hertz.  

After the Veteran's appeal was initially certified to the Board, 
the Veteran submitted a June 2009 letter from his private 
otolaryngologist reflecting the physician's assessment that the 
Veteran's hearing loss has worsened since his last May 2008 VA 
audiometric examination.  As the private audiological treatment 
records submitted in conjunction with the physician's letter did 
not reflect the specific numeric pure tone thresholds required 
for VA's computation of hearing loss severity, the Veteran's 
claim was remanded to the RO in order to provide the Veteran with 
a fourth VA examination, which was conducted in April 2010.  The 
examination report reflects the examiner's opinion that the 
Veteran's hearing loss does not cause any significant effects on 
the Veteran's occupation or daily activities.  Audiometric 
testing conducted at that time revealed pure tone thresholds in 
decibels as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
50
65
80
90
LEFT
35
75
60
65

The average pure tone threshold was 71.25 in the right ear and 
58.75 in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 92 in 
the left ear.

Using Table VI, these results merit ratings of level II for both 
of the Veteran's ears, which fail to meet the schedular criteria 
for a compensable rating for hearing loss under Table VII.  See 
38 C.F.R. § 4.85, Table VII.  The Board notes that Table VIa is 
not available, as the evidence fails to show a decibel loss of 55 
decibels or more at 1000 Hertz in either ear or a decibel loss of 
30 decibels or less at 1000 Hertz coupled with a decibel loss of 
70 decibels or more at 2000 Hertz in either ear.  

The Board specifically acknowledges its consideration of the lay 
evidence of record when including the Veteran's reports of 
functional loss, including difficulty hearing without the use of 
his hearing aids, especially in situations where background noise 
is present.  However, the Veteran's 2010 VA examiner specifically 
found that the Veteran's service-connected bilateral hearing loss 
does not cause any effects on the Veteran's occupation or 
activities of daily living.  Moreover, the rating schedule 
contemplates difficulty hearing, and given the Veteran's hearing 
acuity reflected by his audiometric testing and speech 
discrimination scores, the Board does not find that the evidence, 
when viewed as a whole, reflects that the severity of the 
Veteran's hearing disability warrants the assignment of an 
increased rating.  

As none of the audiometric testing of record reflects results 
that warrant the assignment of a compensable rating based on the 
applicable VA regulations, a basis for awarding a compensable 
rating for bilateral hearing loss has not been presented, and the 
Veteran's appeal of this issue is therefore denied.


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


